DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Amendment & Response
The Amendment filed 12/23/2021 has been entered.
Claims pending: 1 and 4-7.   
(i) Claims amended: 
(1) independent claim: 1.
(2) dependent claims: none.
(ii) Claims canceled: 2-3.
(iii) Claims new: 4-7.
Summary of Response to Amendment & Argument
Applicant's arguments filed 12/23/2021 have been fully considered and the results are as followed, see more detailed explanation at “Response to Argument” at the end.
(1) 101 Rejection: None. 
(2) 112, 2nd (b) Rejection: maintained.
(3) 103 Rejections: maintained.
Claim Status
Claims 1, 4-7 are pending.  They comprise of 1 group:
	1) method1: 1, and 4-7.
As of Dec. 23, 2021, independent method claim 1 is as followed: 
1. (Currently Amended) A method for locating and operating a gasificationplant employing predominately tire-derived fuel as a feedstock, said method comprisingthe steps of: 
[1] identifying a parcel of land on which to site said plant, said parcel of land being located such that at least about 3,500,000 scrap tires per year are available for substantially 
[1a] generating a visual representation of a geographic region of interest, wherein said visual representation includes at least one window adjacent at least one tire supplier location;
[1b] superimposing over said visual representation at least one criteria object comprising at least one of a point, a line, and an area; and 
[1c] identifying said parcel as lying within said at least one window and proximate said at least one criteria object.
[2] locating said plant on said parcel of land; 
[3] operating said plant on said parcel of land by: 
   (6a) shredding at least a portion of said 3,500,000 scrap tires into pellets; and
   (6b) gasifying said pellets to produce synthesis gas, 
[4] selling at least one of said synthesis gas, electricity produced by combusting said synthesis gas, and steam produced by combusting said synthesis gas; 

Note: for referential purpose, letters (a)-(c), i-ii, numerals [1]-[4] are added to the beginning of each step.  The examiner moves the “wherein” clause close to its modifying step for better connection.
Claim Rejections - 35 USC § 112
Claims 1, 4-7 (all) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1) Claim 1 comprising steps of “identifying a parcel a land”, “locating said plant” and then “operating said plant”, there appears to be a missing step of “building the gasification plant on said located parcel of land”.  One can not locating a parcel of land for building a gasification plant then the next step just “operating said plant” because the plant has not been built yet.  building said gasification plant on said located parcel of land” is recommended to improve clarity and overcome the rejection.
2) In independent claim 1, the sub-steps of “identifying” step is vague because the phrase “said visual representation includes at least one window adjacent at least one tire supplier location” is vague.  As shown in Fig. 8, the “visual representation” is element 700, or the big map, the window is various shaded shaped areas, circle or rectangles, inside the representation.  It’s not clear what is the “tire supplier location” feature really means?  Is it represented by another “shaded shaped areas”, circle or rectangle, inside the representation or big rectangle 700?  The term “tire supplier location” appears to be related to the real world map and not being related to a “visual representation” map or chart.  Change the language to “… at least one window (810 or 822) adjacent to another window (706 or 708) represented at least one tire supplier location” is recommended to improve clarity and overcome the rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

On October 10, 2007, the Patent Office issued the "Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR  
Under the Examination Guidelines, the following is a list of rationales that may be used to support a finding of obviousness under 35 U.S.C. § 103: 
(a) Combining prior art elements according to known methods to yield predictable results; 
(b) simple substitution of one known element for another to obtain predictable results; 
(c) Use of known technique to improve similar devices (methods, or products) in the same way; 
(d) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(e) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(f) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art; and 
(g) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference by (1) combining or (2) substituting prior art reference teachings to arrive at the claimed invention. 

Claim 1, 4-7 (method) are rejected under 35 U.S.C. 103(a) as obvious over:
(1) Article “Feasibility Study for a Small-Scale Biomass Project for the Warrenton, VA Area”, November 2, 2007 (hereinafter as “WARRENTON”), in view of 
(2) CALL ET AL.		US 2004/0.223.628, and/or 
(3)  Article “Nexterra’s Gasification Technology”, July 28, 2009 (IDS of 4/9/2010) (hereinafter as “NEXTERRA”), and/or
(4) PRENTICE, III. (US 7,028,478).
As for independent claim 1, WARRENTON fairly discloses a a study for several biomass-to-energy options that could be located in the town of Warrenton, Virginia, the method gasification plant, employing predominantly waste material-derived fuel, including tire, as a feedstock, the method comprising:

    PNG
    media_image1.png
    372
    519
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    462
    643
    media_image2.png
    Greyscale


[1] identifying a parcel of land on which to site said plant, said parcel of land being located such that at least about 3,500,000 scrap tires per year are available for substantially regular and substantially continuous delivery to said plant, at a predetermined adequate tipping fee; 
{see page 1 below, 
“Project Background
…biomass-to-energy options that could be located in the town of Warrenton, Virginia.  The projects could produce enough electricity or fuel from local wastes….”,
Feedstock Supply Results
… quantities of biomass feedstock available within a 25-50 mile radius of Warrenton.  ...and used tires. 
The feedstock supply study identified up to 250 to 300 tons/day available from the Fauquier landfill.  An additional 320 tons/day could be gathered from the neighboring counties...."



    PNG
    media_image3.png
    613
    654
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    849
    680
    media_image4.png
    Greyscale

Note: the teaching of the 250 ton/day Bio-refinery based on gasification and conversion to different products are cited above. 



    PNG
    media_image5.png
    679
    688
    media_image5.png
    Greyscale

Note that scrap tires as fuel supply are mentioned above.  The supply of 1681 tons/month is equivalent to 56 tons/day or about 4,700 lbs/hr.  It would have been obvious to select the biomass-to-energy options above by using waste tires as the predominant fuel as a feedstock. 
[2] locating said plant on said parcel of land; 
{see section “2.5 Fuel Supply Study Conclusions and Recommendations" on page 30, as shown above}
 
[3] operating said plant on said parcel of land by: 
See Fig. 26 below and section 2.5 cited above 


    PNG
    media_image6.png
    819
    693
    media_image6.png
    Greyscale


   (3a) preparing waste /scrap by shredding tires into solid fuels (pellets); and
{see Fig. 26, inlet fuel feed, 
        Fig. 27, “Wood fuel”, “Receiving Auger”, “FeedScrew”,
 Page 51, “The plant is designed to use 110 tons per day of wood pellets …, the gasification CHP plant in Skive will produce 5.5 MWe from 3 Jenbacher gas engines and 11.5MWth of district heat.  The process will produce a low Btu gas with a lower heating value ...Ground breaking for the plan was initiated in April 2005 (Babu 2006), and hot commissioning was scheduled to start in 2007 (Patel 2006).”
 Note that WARRENTON discloses the feeding of solid fuel pellets, a usually small rounded, spherical, or cylindrical body, to the gasifier, so therefore it would have been obvious to shred a scrap tires into small pieces to feed it as pellets to the gasifier. 
	
   (3b) gasifying said solid fuels (pellets) to produce synthesis gas, by: 
   	(i) introducing said pellets into an updraft, fixed-bed gasifier; and 
   	(ii) introducing into said updraft, fixed-bed gasifier, adjacent said pellets, at least one of air, oxygen, and steam; 
   (3) flowing said synthesis gas in an updraft to a gas exit of said updraft, fixed- bed gasifier, during operation of said updraft, fixed-bed gasifier; and 
{see Fig. 26, “inlet fuel”, “Gasification Air Fan”, “Combustion Air Ducting”, “I.D. Fan”, “Waste Heat Boiler”,  “Evaporizer”, “Steam Turbine Generator”, etc.}
       Fig. 27, “Combustion Air Fan”, “Gasifier”, “Steam Boiler”, etc.}

[4] selling at least one of said synthesis gas, electricity produced by combusting said synthesis gas, and steam produced by combusting said synthesis gas; 
{see page 55, “By-product Assumed Sales price: …..”,
Page 57 “Fig. 38  ….high electricity prices will the project yield a positive NPV.
Appendix D, “Power Economic Analysis”, page 72
Page 73, “Capital Budget Analysis: Project Cash Flow Estimate
…
Sales
1) Electricity Sales	$.......
2) Steam Sales	$ ….

wherein said step of (i) introducing said pellets into said updraft, fixed-bed gasifier comprises introducing said pellets at a rate of from about 7,990 lbs/hour to about 17,123 lbs/hour; and 
wherein said step of (ii) introducing said at least one of air, oxygen, and steam into said updraft, fixed-bed gasifier comprises introducing air in sub-stoichiometric amounts. 

    PNG
    media_image7.png
    466
    727
    media_image7.png
    Greyscale

As for the feature of the identified available land having about 3,500,000 scrap tires/year, with the average scrap tire weighs about 22#/passenger car, and 35#/light truck, we assume an average weight of about 25#/scrap tire, which calculates to about 43,750 tons of scrap tires/year.   On page 30, the report shows a potential number of 20,170 tons/year of scrap tires “The current annual waste generation of tires in the Fauquier area could be approximated at 20,170 tons/year….", the increase of feed rate is a is a function of many parameters such as tire supply, gasifier capacity, power or electricity demand, steam demand, carbon credit, economic reason, etc. and the adjustment of the feed rate is within the skill of the artisan as routine "operation parameter", {see Appendix D, Power Economic Analysis}.  It would have been obvious to increase the feed rate higher to 8,000 lbs/hr or higher if demand for electricity or steam is increased by at least more than 50% and the gasifier capacity is sufficient to handle it and the scrap tires volume can be met.    
As for the data with the gasifier’s operating parameters, i.e. feed rates of pellets is in the range of 8,000-17,000 lbs/hr, WARRENTON, page 30, Section 2.5, and Fig. 23, shows 1700 4,700 lbs/hr.  As for the increase of the feed rate, this is a function of many parameters such as tire supply, gasifier capacity, power or electricity demand, steam demand, carbon credit, economic reason, etc. {see Appendix D, Power Economic Analysis} and the adjustment of the feed rate is within the skill of the artisan as routine "operation parameter".  It would have been obvious to increase the feed rate higher to 8,000 lbs/hr or higher if demand for electricity or steam is increased by at least more than 50% and the gasifier capacity is sufficient to handle it while the scrap tire demand can be met.
As for the operation data which deals with gasifier’s operating parameters, introducing of air in sub-stoichiometric amount, this is inherently in the operation of the NEXTERRA Gasifier to produce the condition as taught in NEXTERRA page 1, partial oxidation or combustion, pyrolysis and gasification occurs at 1500-1800 oF, and the fuel is converted into “syngas” and non-combustible ash as shown in Fig. 26 and 28, pages 49-51 of.
The teachings of WARRENTON fairly teaches the claimed invention except for explicitly discloses further sub-steps of [1] “identifying a parcel” by:
1a) “generating a visual representation..”, 
1b) “superimposing over said visual representation..”, and 
1c) “identifying said parcel…”
CALL ET AL. is cited to teach the steps of generating a representation of a region of interest (ROI) data, wherein the representation includes at least one area, superimposing over the representation of at least one criteria object comprising at least one of a point or an area, and identifying the overlapped area between the ROI and the criteria object area, see Fig. 1, Fig. 2, and [0017].

    PNG
    media_image8.png
    286
    500
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    435
    450
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    197
    601
    media_image10.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the method for locating a gasification plant using scrap tires rubber as feedstock of WARRENTON to include steps of generating a representation of a region of interest (ROI) data, wherein the representation includes at least one area, superimposing over the representation of at least one criteria object comprising at least one of a point or an area, and identifying the overlapped area between the ROI and the criteria object area, i.e. Fig. 22 of WARRENTON, as taught by CALL ET AL. for properly locating a region of interest, as taught in [0017] and [0007].  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Nextterra's Gasification Technology (NEXTERRA) is cited to show details of “Fuel In-feed System” of the a Nexterra Gasifier, see Fig. 1, “1 Fuel In-Feed System” on the right hand corner of page 1.  This appears to be the same “Nexterra” Gasifier of Fig. 27 of Warrenton Bioenergy Assessment reference.  The gasifier as shown on page 1, appears to have an updraft fixed-bed gasifier, wherein solid fuels is fed/collected in a metering bin/ hopper and transported using “out-feed augers” or “feedscrew” to the base of the fuel pile inside the gasifier to provide a clean, versativle and low cost means of converting wood and solid fuels (shredded tires, pellets) a wide of feed stocks and produce very low emission.  Nextterra's Gasification Technology also produces clean, versatile, low cost means for converting wood and other solid fuels into syngas to produce and energy at plant scale applications {see 1st full pargraph}.  As for the steps of introducing and flowing, they are taught in the 2nd paragraph "How our Technology Work" and Fig., elements 1, 2, 3 and 4.

    PNG
    media_image11.png
    551
    640
    media_image11.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art (herein after as “PHOSITA”) at the time of the invention was made to include in the system, Fig. 26 “Nexterra Gasifier” of WARRENTON /CALL ET AL. further details of the “Fuel In-Feed System” to the gasifier as taught by the same company and Gasifier NEXTERRA for detailed information of the feed inlet if desired.  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same 
PRENTICE, III fairly discloses a method for production of energy by producing and operating a gasification plant employing predominately tire-derived fuel as a feedstock, said method comprising the steps of: 
(a2) operating the plant on a parcel of land by:
shredding a large volume of scrap tires into pellets; 
{see col. 41, lines 35-60 “...fuel is usually present in a densified form, such as pellets....more refined…”Refuse Derived Fuel” and “RDF”….and that is usually in a shredded form.  Refuse Derived Fuel…The phrase “scrap tire” as used herein means a tire that is no longer used for its original purpose…”, 
And col. 43, lines 20-25: “Tire Derived Fuel” and “TDF” as used herein mean fuel that is derived from whole or processed scrap tires.  It includes the rubber portion of tires that has been grounded, or shredded (chipped), for example, to a size of two inches (2 “) or smaller, by conventional grinding or shredding methods.  Generally, Tire Derived Fuel is a compact and consistent composition and has a low moisture content..", 
Therefore, it would have been obvious to a PHOSITA at the time of the invention was made to include in the system, Fig. 26 “Nexterra Gasifier” of WARRENTON /CALL ET AL. the step of shredding the scrap tires into pellets as taught by PRENTICE, III for effective solid fuel or pellets preparing for combustion, see col. 43, lines 20-26.  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Note that the system of PRENTICE, III also teaches the power generation of about 10-25 Megawatt Hydrocarbon Combustion Gas Generator (HCGG) on a site/parcel of land on adequate tipping fee.  Also, in PRENTICE , III col. 79, line 61 to col. 80, line 55 “The apparatuses of the present invention can be produced in any desired size or shape capable of producing desired results, and may be scaled in size to properly fit a wide variety of industrial applications such as the generation of electrical power …” and NEXTERRA page 1.  Also, the selection of a certain quantity of scrap to ensure sufficient delivery of feedstock supply to justify the capital cost for building the HCGG unit, would have been obvious to a skilled PHOSITA in view of the teachings of PRENTICE, III on cols. 79-81, to scale the gasifier of Warrenton Bioenergy Assessment /NEXTERRA in size to meet any desired federate.  In other word, the capital cost for conversion may not be attractive to a utility if the operation involves only small quantities of refuse/scrap tires or the cost of hauling of the tires from longer distance is getting too high above the threshold.  This is well known economical fact to a PHOSITA. 
Note that PRENTICE, III also teaches other features such as: gasifying said pellets to produce synthesis gas, and selling at least one of produced gas (electricity or steam) produced by said plant {see  col. 17, lines 55-67, col. 10, line 60 to col. 11, line 30, col. 18, lines 1-10, col. 29, lines 40-60 “First, revenue can be generated from the sale of electrical power generated by the steam products produced using these processes and apparatuses…”}
As for the amount of scrap tires/year, this varies with the specific application and “may be scaled in size to properly fit a wide variety of industrial applications" as taught in PRENTICE, III col. 79, lines 63-67, col. 81, lines 1-10, and the availability of scrap tires as taught in col. 10, line 60  to col. 11, line 10 “270 million tires (3.4 million tons of tires) are discarded as crap tires each year in the United States...", and lines 49-50.  Therefore, it would have been obvious to apply the teachings of scaling the gasifier and increase the consumption of scrap tires/year 
As for dep. claim 4 (part of 1 above), which deals with further feature of the step of locating the plant by including facilitating building the plant, this is taught in section 2.5 below and Figs. 26-27 above.

    PNG
    media_image5.png
    679
    688
    media_image5.png
    Greyscale

As for dep. claim 5 (part of 1 above), which deals with further feature of the criteria object, comprising a point, this is taught in CALL et al. Fig. 3, region 80, which comprises a point, i.e. the crown on top of the letter “Royal Mail”, and respective pars. [0017] in view of the teaching of WARRENTON on Fig. 1.
1 above), which deals with further feature of the criteria object, comprising a line, this is taught in CALL et al. Fig. 3, region 80, which comprises a line, i.e. the line above the letter “Royal Mail”, and respective pars. [0017] in view of the teaching of WARRENTON on Fig. 1.
As for dep. claim 7 (part of 1 above), which deals with comprising further of a road (route) by the criteria object, this is taught in WARRENTON pages 27-28 and respective Fig. 21 and Fig. 22.	
    PNG
    media_image12.png
    461
    653
    media_image12.png
    Greyscale





Response to Arguments
Applicant's arguments on 12/23/2021 with respect to claims 1, 4-7 have been considered and the results are as followed:
I. 112, 2nd (b) Rejection:
	Applicant’s arguments are not persuasive and the rejections have been maintained.
1) Claim 1 comprising steps of “identifying a parcel a land”, “locating said plant” and then “operating said plant”, there appears to be a missing step of “building the gasification plant on said located parcel of land”.  One can not locating a parcel of land for building a gasification plant then the next step just “operating said plant” because the plant has not been built yet.  Insertion of a step of “building said gasification plant on said located parcel of land” is recommended to improve clarity and overcome the rejection.
2) In independent claim 1, the sub-steps of “identifying” step is vague because the phrase “said visual representation includes at least one window adjacent at least one tire supplier location” is vague.  As shown in Fig. 8, the “visual representation” is element 700, or the big map, the window is various shaded shaped areas, circle or rectangles, inside the representation.  It’s not clear what is the “tire supplier location” feature really means?  Is it represented by another “shaded shaped areas”, circle or rectangle, inside the representation or big rectangle 700?  The term “tire supplier location” appears to be related to the real world map and not being related to a “visual representation” map or chart.  Change the language to “… at least one window (810 or 822) adjacent to another window (706 or 708) represented at least one tire supplier location” is recommended to improve clarity and overcome the rejection.
	New claims 4-7 are noted but these are dependent claims.
II) 103 Rejection: 
In response to applicant's argument that CALL ET AL. is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, CALL ET AL. is cited to teach the steps of generating a representation of a region of interest (ROI) data, wherein the representation includes at least one area, superimposing over the representation of at least one criteria object comprising at least one of a point or an area, and identifying the overlapped area between the ROI and the criteria object area, see Fig. 1, Fig. 2, and [0017].  The teaching of WARRENTON as shown in Figs. 3, 4, 5, 21 and 22, deal with generating a representation of a region of interest (ROI) data.

    PNG
    media_image2.png
    462
    643
    media_image2.png
    Greyscale



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner can normally be reached on M-F:6:30-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/TAN D NGUYEN/Primary Examiner, Art Unit 3689